Case 2:19-cv-00750-RSWL-SS Document 55 Filed 10/01/19 Page 1 of 3 Page ID #:619

   1 KELLER/ANDERLE LLP
     Jennifer L. Keller (SBN 84412)
   2
     jkeller@kelleranderle.com
   3 Chase A. Scolnick (SBN 227631)
     cscolnick@kelleranderle.com
   4
     Jay P. Barron (SBN 245654)
   5 jbarron@kelleranderle.com
     18300 Von Karman Avenue, Suite 930
   6
     Irvine, California 92612
   7 Tel.: (949) 476-8700
     Fax: (949) 476-0900
   8
   9 Attorneys for Defendant
     KEVIN SPACEY FOWLER
  10
  11
                          UNITED STATES DISTRICT COURT
  12
                        CENTRAL DISTRICT OF CALIFORNIA
  13
  14   JOHN DOE, an individual,             )   Case No.: 2:19-cv-00750-RSWL (SSx)
                                            )
  15                 Plaintiff,             )   NOTICE OF CHANGED
  16                                        )   CIRCUMSTANCES RE
              vs.                           )   ORDER/REFERRAL TO ADR
  17                                        )   [ECF No. 52]
  18   KEVIN SPACEY FOWLER, an              )
       individual, and DOES 1-9, inclusive. )   Complaint Filed: September 27, 2018
  19                                        )
  20                 Defendant.             )
                                            )
  21                                        )
  22
  23
  24
  25
  26
  27
  28



       NOTICE OF CHANGED CIRCUMSTANCES RE ORDER/REFERRAL TO ADR [ECF No. 52]
Case 2:19-cv-00750-RSWL-SS Document 55 Filed 10/01/19 Page 2 of 3 Page ID #:620

   1 TO THE COURT, PLAINTIFF’S ATTORNEYS OF RECORD, AND ANY
   2 SUCCESSOR OR LEGAL REPRESENTATIVE OF PLAINTIFF:
   3         PLEASE TAKE NOTICE that plaintiff John Doe’s death renders it impossible
   4 and impracticable for the parties to select a Panel Mediator from the Court Mediation
   5 Panel at this time, as had been contemplated by the Order/Referral to ADR issued
   6 before being informed of Plaintiff’s recent death. (See ECF Nos. 52, 54.) Counsel for
   7 defendant Kevin Spacey Fowler understands no legal representative for Plaintiff has
   8 been determined or appointed as of this time and that Plaintiff’s existing counsel has
   9 not been retained by any such representative. As a result, Plaintiff’s existing counsel
  10 is without authority to act as they have no client. Mr. Fowler’s counsel has informed
  11 Plaintiff’s counsel of record it would be inappropriate to enter into any agreement with
  12 counsel which does not represent any party. Mr. Fowler intends to and will confer
  13 with counsel for Plaintiff’s legal representative if and when one seeks to substitute into
  14 the case.
  15
  16 Dated: October 1, 2019                   KELLER/ANDERLE LLP
  17                                          By:   /s/ Jennifer L. Keller
  18                                                Jennifer L. Keller
                                                    Chase A. Scolnick
  19                                                Jay P. Barron
  20                                                Attorneys for Defendant
                                                    Kevin Spacey Fowler
  21
  22
  23
  24
  25
  26
  27
  28

                                       1
       NOTICE OF CHANGED CIRCUMSTANCES RE ORDER/REFERRAL TO ADR [ECF No. 52]
Case 2:19-cv-00750-RSWL-SS Document 55 Filed 10/01/19 Page 3 of 3 Page ID #:621

   1                                 PROOF OF SERVICE
   2
       STATE OF CALIFORNIA, COUNTY OF ORANGE
   3
           I am over the age of 18 and not a party to the within action. My business
   4
     address is 18300 Von Karman Avenue, Irvine, California 92612-1057. On October
   5 1, 2019, I served the foregoing document described as
   6
       NOTICE OF CHANGED CIRCUMSTANCES RE ORDER/REFERRAL TO
   7                       ADR [ECF No. 52]
   8
     on the following-listed attorneys who are not on the list to receive e-mail notices for
   9 this case (who therefore require manual notice) by the following means of service:
  10
           SERVED BY U.S. MAIL: There are currently no individuals on the list to
  11 receive mail notices for this case.
  12
            SERVED BY CM/ECF. I hereby certify that, on October 1, 2019, I
  13 electronically filed the foregoing with the Clerk of Court using the CM/ECF system.
  14 The filing of the foregoing document will send copies to the following CM/ECF
     participants:
  15
  16         The following are those who are currently on the list to receive e-mail
             notices for this case.
  17
  18         Genie Harrison, genie@genieharrisonlaw.com
             Amber Phillips, amber@genieharrisonlaw.com
  19         Mary Olszewska, mary@genieharrisonlaw.com
  20
  21       I declare under penalty of perjury under the laws of the United States that the
  22 foregoing is true and correct. Executed on October 1, 2019 at Irvine, California.
  23
  24                                               /s/ Courtney L. McKinney
                                                         Courtney L. McKinney
  25
  26
  27
  28


                                              1
                                       PROOF OF SERVICE
